Citation Nr: 9917485	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative joint disease, 
anterolisthesis of L4 and L5 of the lumbar segment of the 
spine, and spinal stenosis.  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which denied service connection 
for a lumbar spine disability (to include degenerative joint 
disease, anterolisthesis of L4 and L5 of the lumbar segment 
of the spine, and spinal stenosis), and for a cervical spine 
disability.  The RO sent the appellant a letter to this 
effect in December 1997, along with a copy of the rating 
decision and of his appellate rights.  In July 1998, the 
appellant filed a notice of disagreement (NOD), which 
specifically challenged the denial of the claims for service 
connection.  The RO furnished a Statement of the Case in 
August 1998, which included a discussion relative to the 
lumbar and cervical spine claims.  The RO received the 
appellant Substantive Appeal (VA Form 9) in October 1998.

Additionally, the Board observes that the appellant submitted 
additional evidence (consisting of lay statements dated April 
1999), during the Travel Board hearing held in April 1999.  
In this instance, the appellant's representative has 
submitted a statement waiving initial consideration of the 
evidence by the RO in accordance with the provisions of 
38 C.F.R. § 20.1304.

The issue of entitlement to an evaluation in excess of 10 
percent for post traumatic stress disorder (PTSD) will be 
addressed in remand portion of this decision.



FINDINGS OF FACT

1.  There is no competent medical evidence showing a nexus 
between the appellant's current lumbar spine disability and 
service. 

2.  There is no competent medical evidence showing a nexus 
between a current cervical spine disability and service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
lumbar spine disability, to include degenerative joint 
disease, anterolisthesis of L4 and L5 of the lumbar segment 
of the spine, and spinal stenosis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
cervical spine disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  In addition, if a condition noted during 
service is not noted to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

The Board further recognizes that in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d).  It must be noted however that these provisions 
deal with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  The appellant must still establish that his 
claim is well grounded by medical evidence showing a nexus 
between a current disability and the reported service 
incidents.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

To summarize, the appellant contends, in essence, that while 
he was in the military, he engaged in combat as a door gunner 
on medivac helicopters.  According to the appellant, on two 
occasions, he fell from a helicopter injuring his back and 
neck.  The appellant maintains that subsequent to his 
injuries, he developed chronic back pain and intermittent 
neck pain.  He states that his current back and neck 
disabilities are related to his in-service back injuries.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his back and neck disabilities are related to service is not 
competent evidence.  

The Board recognizes that the evidence of record includes 
four lay statements from the appellant's friends who had 
served with him during the Vietnam War.  To whatever extent 
such statements are offered to establish that the appellant 
has current back and neck disabilities which are related to 
his service, such statements do not constitute competent, and 
hence, probative evidence with respect to the issues under 
consideration.  As lay people without medical expertise, they 
are not qualified to offer evidence that requires medical 
knowledge such as a diagnosis or opinion as to the cause of a 
disability.  See Espiritu, 2 Vet. App. at 492, 494; 
Grottveit, 5 Vet. App. at 91, 93.  

In the instant case, the appellant contends that he sustained 
back and neck injuries while he engaged in combat during his 
service in Vietnam.  In this regard, the Board notes that the 
appellant's service medical records, including his January 
1969 separation examination, are negative for any complaints 
or findings of a lumbar spine disability, to include 
degenerative joint disease, anterolisthesis of L4 and L5 of 
the lumbar segment of the spine, and spinal stenosis, and/or 
a cervical spine disability.  The only evidence in the 
service medical records relating to a helicopter crash is a 
notation in the appellant's January 1969 separation 
examination which shows that in December 1967, the appellant 
was involved in a helicopter crash on a runway, and that 
since that time, he had had an symptomatic right shoulder.  
However, the Board observes that the appellant's personnel 
records reflect that he served in Vietnam from August 1967 to 
August 1968, and that during that period of time, the 
appellant's MOS was as a light weapons infantryman and as a 
door gunner.  Therefore, in light of the above, the Board 
concludes that the appellant had combat service.  
Accordingly, in light of 38 U.S.C.A. § 1154, the Board will 
proceed on the assumption that the appellant did in fact 
injure his lumbar spine and cervical spine during combat.  
With that assumed, the appellant's claims for service 
connection for a lumbar spine disability, and for service 
connection for a cervical spine disability, now turn on the 
issue of whether currently diagnosed lumbar and cervical 
spine disabilities are related to his in-service back and 
neck injuries.  Accordingly, because the appellant's claims 
involve a question of nexus to service, section 1154(b) does 
not relax the requirement for medical evidence of a nexus.  
38 U.S.C.A. § 1154(b); see also, Libertine, Caluza, supra.  

The first post-service medical evidence of a lumbar spine 
disability, to include degenerative joint disease, 
anterolisthesis of L4 and L5 of the lumbar segment of the 
spine, and spinal stenosis, is in October 1997, approximately 
30 years after service.  The Board notes that in the 
appellant's October 1997 VA examination, the appellant was 
diagnosed with the following: (1) degenerative disc disease 
of the lumbosacral spine, (2) spondylolisthesis at L4-L5, and 
(3) mild spinal stenosis.  Moreover, the appellant's October 
1997 MRI of the lumbar spine was interpreted as showing the 
following: (1) broad-based disc bulges at L3-L4, with mild 
canal narrowing and facet disease, (2) L5-S1 central 
protrusion, (3) anterolisthesis at L4-L5, and (4) atypical 
hemangioma versus metastasis at the S1 vertebral body.  

While the above evidence shows that the appellant currently 
has a lumbar spine disability, there is no credible medical 
evidence which shows that the appellant's lumbar spine 
disability is related to service.  As previously stated, 
there must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well grounded claim.  Moreover, the only evidence presented 
by the appellant that tends to show a connection between his 
in-service back injury and his current ailment, is his own 
statements.  While his statements may represent evidence of 
continuity of symptomatology, they are not competent evidence 
that relates the present condition to that symptomatology 
and, under such circumstances, the claim is not well 
grounded.  See Savage, supra.  Accordingly, in the absence of 
a well grounded claim, the appellant's claim for service 
connection for a lumbar spine disability, to include 
degenerative joint disease, anterolisthesis of L4 and L5 of 
the lumbar segment of the spine, and spinal stenosis, must be 
denied.  

In regards to the appellant's claim of service connection for 
a cervical spine disability, the Board notes that in the 
appellant's April 1999 hearing, he testified that his 
cervical pain was more intermittent as compared to his 
constant low back pain.  (T.11).  Moreover, in the 
appellant's October 1997 VA examination, the examining 
physician stated that there was no diagnostic abnormality of 
the cervical spine.  Furthermore, the appellant's October 
1997 MRI of his cervical spine was interpreted as showing no 
evidence of disc herniation, neural foraminal narrowing, or 
central canal stenosis.  Therefore, in light of the above, as 
no competent medical evidence is of record showing a nexus 
between a current cervical spine disability and service, the 
appellant's claim for service connection for a cervical spine 
disability must be denied as not well grounded.  See Brock v. 
Brown, 10 Vet. App. 155, 160 (1997) (citing Caluza, 7 Vet. 
App. at 506).  

The Board once again stresses that the above determinations 
included consideration of the appellant's reported back and 
neck injuries during combat, and that the appellant was 
afforded the benefit of 38 U.S.C.A. § 1154(b).  Nevertheless, 
the appellant failed to submit evidence sufficient to well 
ground his claims.  See Caluza, supra.   

The Board recognizes that these claims are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for a lumbar spine 
disability, to include degenerative joint disease, 
anterolisthesis of L4 and L5 of the lumbar segment of the 
spine, and spinal stenosis, is denied.  

Entitlement to service connection for a cervical spine 
disability is denied.  


REMAND

In a December 1997 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent rating for 
that disability.  Thereafter, the appellant was notified of 
this decision and of his appellate rights.  In his October 
1998 substantive appeal, the appellant referred to the 
initial rating assigned for his service-connected PTSD, 
indicating that he is not satisfied with the 10 percent 
rating for that disability.  As such, the Board determines 
that the October 1998 correspondence can be reasonably 
construed as a valid NOD with the respect to the initial 
assignment of a 10 percent rating following an award of 
service connection for PTSD.  Therefore, the claim for an 
evaluation in excess of 10 percent for PTSD has been placed 
in an appellate status by the filing of a timely NOD, and; 
hence, the Board must remand the claim to the RO for 
appropriate procedural compliance, specifically the issuance 
of a Statement of the Case (SOC) as that claim.  See 
Fenderson v. West, 12 Vet. App. 119, 132 (1999) (citing 
Holland v. Gober, 10 Vet. App. 433, 436 (1997) (per curiam 
order) (remanding matter when the VA failed to issue SOC 
after claimant filed timely NOD).

In light of the above, the case is REMANDED to the RO for 
action as follows:

The RO should undertake any 
appropriate development and, 
thereafter, a statement of the case 
with respect to the claim of 
entitlement to an evaluation in 
excess of 10 percent for PTSD should 
be issued.  The appellant should be 
apprised of the procedural 
requirements for submitting a timely 
substantive appeal as to this claim.

The appeal, as to the claim of entitlement to an evaluation 
in excess of 10 percent for PTSD, will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  The 
purposes of this remand is to afford the appellant due 
process of law with respect to this claim.  No inference 
should be drawn regarding the merits of the claim, and no 
action is required of the appellant until he further 
notified.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

